Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 17 recites the method step of “identifying characteristics of the debris accumulation based upon the locations at with[sic] the water-level change slows”.  The Specification does not disclose what characteristics are being identified nor how they are being identified.

*	Claim 17 is interpreted to imply the characteristic of debris accumulation refers to location of the accumulation relative to the nearest sensor.  [0088].

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-4, 6-11, 13-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCarthy US 5,342,144.  McCarthy discloses a paved system comprising:
A rigid permeable surface, such as a concrete roadway, including catch basins (20). 
A water drainage structure (20, 22, 24, 34), such as pipes, ponds, underground tanks.
A plurality of water level sensors (82, 108) disposed in a plurality of locations (24,34) 
within the drainage structure.  See Figs. 3, 14.
A memory and processor (68) configured to:
Receive signal data from said sensors.
Determine a flow rate into a retention reservoir (24), out of the reservoir and
	a water level within the retention reservoir.
Compare the flow rates & determine a location of a blockage in the paved system.  
Wherein data communication between the sensors (82, 108) and the processor (68) can be wired or wirelessly transmitted.  See Col.1, lns. 15-65, Col. 4, ln. 60-Col. 7, ln. 30, Col. 8, ln. 20-Col. 11, ln. 45, Col. 12, lns. 10-Col. 13, ln. 28.

With respect to claims 9, 11 McCarthy discloses the rigid permeable surface, such as roads, driveways, sidewalks and lawns are supported above at least some of the drainage structure, such as conveyance system (22) which includes catch basins and street drains (20).  Col. 8, lns. 19-34.

With respect to claims 16-21 McCarthy discloses a method of determining a debris accumulation in a storm water system, including roads, driveways, sidewalks and lawns are supported disposed above a drainage structure, such as conveyance system (22) which includes catch basins and street drains (20) and water storage units (24, 34).  
The method comprising:
Sensing the onset of a rain event.  Col. 11, ln. 33-Col. 12, ln. 65.
Sensing water levels before, at, and after a water retention unit (24), such as ponds,
 ditches, pipes and underground tanks, using water level sensors 982, 108).
Determining the water flow rate before and after the retention unit (24).  Cols. 5-6.
Storing said water level/flow rate data in a controller (68). Cols. 9-10. 
Comparing the flow rates and determining the location of a blockage in the system.
Col. 12, ln. 65-Col. 13, ln. 28.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy US 5,342,144 in view of Chen et al. US 8,388,260.
McCarthy discloses a paved system comprising:
A rigid permeable surface, such as a concrete roadway, including catch basins (20). 
A water drainage structure (20, 22, 24, 34), such as pipes, ponds, underground tanks.
A plurality of water level sensors (82, 108) disposed in a plurality of locations (24,34) 
within the drainage structure.  See Figs. 3, 14.
Wherein debris blocking the catch basins, pipes, underground tanks, can be located and removed.  
What McCarthy does not disclose are details of the roadway.
However, Chen et al. teaches a water permeable, and water absorbable ecological paving comprising a water permeable paving layer (40) situated upon and supported by a drainage layer (30) of compacted stone.  See Figs. 1-6, Col. 2, ln. 55-Col. 4, ln. 10.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system and of McCarthy with the permeable pavement and drainage structure taught by Chen et al., in order to maximize water collection.

Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding 

is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				5/14/2022